     Case
MIE (Rev. 9/09) 5:20-cv-12726-JEL-DRG                      ECF
                Order Regarding Reassignment of Companion Case - CivilNo.   4 filed 10/08/20      PageID.795     Page 1 of 1



                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF MICHIGAN

LeeAnne Walters, et al.,


                      Plaintiff(s),                                            Case No. 20-cv-12726

v.                                                                             Honorable Matthew F. Leitman

J.P. Morgan Chase & Co., et al.,                                               Magistrate Judge David R. Grand


                      Defendant(s).
                                                                      /

                               ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.           17-cv-10164     . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Judith E. Levy
and Magistrate Judge                                      .


                                                                               s/Matthew F. Leitman
                                                                               Matthew F. Leitman
                                                                               United States District Judge

                                                                               s/Judith E. Levy
                                                                               Judith E. Levy
                                                                               United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: October 8, 2020                                                         s/N. Ahmed
                                                                              Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Judith E. Levy
